—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated June 6, 1996, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, the plaintiff’s motion is granted, and the matter is remitted to the Supreme Court, Nassau County, for a trial on the issue of damages.
In support of his motion for summary judgment, the plaintiff submitted an affidavit wherein he indicated that while his motor vehicle was stopped at a traffic light, it was struck in the rear by a vehicle owned by the defendant Joseph Kashinsky and operated by the defendant Evelyn Kashinsky. This submission made out a prima facie case of negligence on the part of the defendants (see, Gambino v City of New York, 205 AD2d 583; Silberman v Surrey Cadillac Limousine Serv., 109 AD2d 833).
The evidence submitted by the defendants in opposition to the motion, which included their attorney’s affirmation and the unsworn Report of Motor Vehicle Accident signed by Evelyn Kashinsky, failed to overcome the plaintiff’s prima facie showing (see, Zuckerman v City of New York, 49 NY2d 557). *354The latter document significantly contained an admission that the car in front of the defendants’ vehicle was not moving at the time of the collision.
The defendants’ remaining contention is without merit. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.